Title: To James Madison from William Davis Robinson, 28 December 1820
From: Robinson, William Davis
To: Madison, James


                
                    Sir,
                    Washington December 28th. 1820
                
                I take the liberty of sending you by mail a volume of my memoirs of the Mexican Revolution, which I request you will do me the honor to accept, and I shall be much gratified to learn that any thing containd therein compensates for the trouble of perusing it.
                My career in life has not afforded me many opportunities of exploring the walks of literature, hence the style of the volume in question may be objectionable to the eye of the Critic, but as I disclaim all pretensions to the character of an Author, I trust my fellow Citizens will view with indulgence any errors in point of literary composition. Respectfully I have the honor to subscribe myself Your obedt. Servt.
                
                    Wm. Davis Robinson
                
            